Citation Nr: 1751833	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  11-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative spondylosis, cervical spine.

2.  Entitlement to a compensable initial rating for status post left inguinal hernia repair with scar.

3.  Entitlement to service connection for a disability manifested by muscle pain, to include of the right shoulder, upper back and neck.

4.  Entitlement to service connection for a gastrointestinal disability, to include gastroenteritis and hemorrhoids.

5.  Entitlement to service connection for a throat disability, to include pharyngitis.

6.  Entitlement to service connection for right testicular/groin disability.

7.  Entitlement to service connection for a headache disability.

8.  Entitlement to service connection for a left eye disability, to include residuals of a left eye laceration.

9.  Entitlement to service connection for a right foot disability, to include residuals status post right foot stress fracture, a bone chip and residuals of a laceration.

10.  Entitlement to service connection for a right leg disability, claimed as a right hamstring condition.

11.  Entitlement to service connection for a psychiatric disability.

12.  Entitlement to service connection for a right thumb disability, to include residuals of a right thumb laceration.

13.  Entitlement to service connection for a neurological disability of the bilateral hands.

14.  Entitlement to service connection for a sleep disorder.

15.  Entitlement to service connection for bilateral hearing loss.

16.  Entitlement to service connection for a bilateral knee disability.

17.  Entitlement to service connection for a lumbosacral spine disability.

18.  Entitlement to service connection for residuals of oral surgery.

19.  Entitlement to service connection for a right shoulder/arm disability, to include rotator cuff syndrome, bicipital tenosynovitis, and subacromial bursitis.

20.  Entitlement to service connection for a right eye disability, to include corneal abrasion.

21.  Entitlement to service connection for a disability of the left hand/wrist, to include a growth on the left hand/wrist.

22.  Entitlement to service connection for myalgia.

23.  Entitlement to service connection for a disability manifested by chronic fatigue.

24.  Entitlement to a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979 and from November 1982 to December 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
The matters were previously before the Board in March 2017, when they were remanded for the scheduling of a hearing before the Board.  A hearing was held before the undersigned in June 2017.  A transcript of the hearing is of record.  

The Board has recharacterized and consolidated the claims for entitlement to service connection for a right testicle disability and service connection for a groin disability into one claim for service connection for a right testicle/groin disability; the claim for entitlement to service connection for a gastrointestinal disability to include gastroenteritis and service connection for hemorrhoids into one claim for service connection for a gastrointestinal disability, to include gastroenteritis and hemorrhoids; and the claims for entitlement to service connection for a right shoulder disability, to include rotator cuff syndrome and subacromial bursitis, and service connection for bicipital tenosynovitis into one claim for service connection for a right shoulder/arm disability, to include rotator cuff syndrome, bicipital tenosynovitis, and subacromial bursitis, based on the Veteran's testimony at his June 2017 Board hearing, and to afford the Veteran the broadest scope of review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an initial rating in excess of 10 percent for degenerative spondylosis, cervical spine, service connection for a disability manifested by muscle pain, to include of the right shoulder, upper back and neck, service connection for a gastrointestinal disability, service connection for a throat disability, service connection for a left eye disability, service connection for a right foot disability, service connection for a psychiatric disability, service connection for a right thumb disability, service connection for a neurological disability of the bilateral hands, service connection for a sleep disorder, service connection for bilateral hearing loss, service connection for a bilateral knee disability, service connection for residuals of oral surgery, service connection for a right shoulder/arm disability, service connection for a right eye disability, service connection for a disability manifested by chronic fatigue, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  On the record at his June 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeals for service connection for a headache disability and service connection for myalgia.  

2.  The Veteran does not have a current diagnosis of a chronic right testicular or groin disability.

3.  The Veteran does not have a diagnosis of a right leg disability.

4.  The Veteran's current lumbosacral spine disability is not related to his active duty service.  

5.  The Veteran's current disability of the left hand/wrist, to include a growth on the left hand/wrist, is not related to his active duty service.  

6.  The Veteran's status post left inguinal hernia repair with scar is manifested by a linear scar that is not painful and unstable and does not otherwise result in any disabling effect.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a headache disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for myalgia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for service connection for a right testicular/groin disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for a lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for a left hand/wrist disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

7.  The criteria for a compensable evaluation for status post left inguinal hernia repair with scar have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7338-7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at hearings, the withdrawal must be in writing.  38 C.F.R. § 20.204. 

On the record at his June 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeals for service connection for a headache disability and service connection for myalgia.  As the Veteran has withdrawn the appeals of those issues in accordance with 38 C.F.R. § 20.204, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeals and they must be dismissed.

Duties to Notify and Assist

The Veteran and his representative have not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Although the Board notes in the remand portion below that there are only VA treatment records from September 2013, a remand is not required for the issues regarding a right testicular/groin disability, right leg disability, and hernia scar as there is no evidence that the Veteran was receiving VA treatment for these disabilities and the Veteran has specifically indicated that he does not receive VA treatment for them.  Additionally, regarding the lumbosacral spine disability and the disability of the left hand/wrist, the claims are being denied based on either lack of an in-service event or a relationship between the disabilities and service.  There is no indication, including from the Veteran, that VA treatment records would provide pertinent evidence to support these elements.  Therefore, the Board concludes that there is no prejudice to the Veteran by the Board not remanding to obtain VA treatment records for these claims since no reasonable possibility exists that such assistance would aid in substantiating them.  38 U.S.C.A. § 5103A.  Hence, any error in that regard is harmless. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For certain chronic diseases listed in 38 C.F.R. § 3.309(a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  For service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
Right Testicular/Groin Disability

Service treatment records show that in September 1978, the Veteran complained of testicular pain in the left testicle, and was assessed as having resolving epididymitis.  In November 1978, the Veteran indicated that he felt fine, and examination was normal with some residual thickening.  In May 1988, the Veteran complained of right groin pain, and was assessed as having a probable groin pull.  All other service treatment records are negative for complaints, treatment, or diagnoses of right testicular or groin disabilities.  

In a February 2011 statement, the Veteran stated that his right testicle would sometimes get a very sharp pain and he knew his spine was causing it.  

A March 2012 VA examiner found that the Veteran did not have or had ever been diagnosed with any conditions of the male reproductive system.  The Veteran indicated that he had intermittent pains in his right testicle, which would go away spontaneously.  He also indicated that he had not received treatment for it.  Following a review of the Veteran's claims file, the examiner opined that the Veteran's testicle pain and groin pull were less likely than not incurred in or caused by service as the conditions were not found anymore and there were no residual conditions.  

During his June 2017 Board hearing, the Veteran stated that his testicle pain began "way back," and that he was not receiving any treatment for it.  He indicated that his pain does not occur often, but when it does happen it would be a shooting pain and then it would go away.  He also made some statements that appear to indicate he had testicle pain when hanging upside down to relieve his back pain.  The Veteran also stated that his testicular pain and groin problems were essentially the same condition and he did not understand why it was previously considered as two separate issues.  

As indicated above, service connection on a direct or secondary basis cannot be established when there is no present disability shown.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  Here, the evidence does not show that the Veteran has a current disability of the right testicle or groin.  The Veteran has also indicated that the only symptoms he experiences are testicular pain, and he does not receive any treatment for it.  The Board understands the Veteran's reports of occasional shooting pain, but pain alone, without an underlying diagnosis, is not a compensable disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   The Board finds the March 2012 VA examiner's finding of no disability of the male reproductive system to be most probative regarding the presence of a disability.  As such, service connection for a right testicular/groin disability is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Right Leg Disability

The Veteran seeks service connection for a right leg disability, claimed as a right hamstring condition.  At his June 2017 Board hearing, the Veteran stated that during service, a staff sergeant in charge of the unit did not "warm them up," and he pulled a hamstring muscle, and four people also pulled hamstring muscles that same day.  He felt that "once you pulled your hamstring muscle, you're always going to pull a hamstring muscle."  The Veteran also stated that he was not receiving treatment for his condition, and that he just could not go full out and run again like he used to because he would pull a hamstring muscle.

Service treatment records include a May 1988 record which notes complaints of right leg pain.  The Veteran was assessed as having right inguinal pain, etiology unclear, with no symptoms of hernia.  Service treatment records also contain a January 1998 Statement of Medical Examination and Duty Status, which notes a line of duty injury of a left hamstring pull during physical training.  

In this case, the evidence does not show that the Veteran has a current disability of the right leg.  There is no medical evidence of any diagnosis of a right hamstring or right leg disability.  The Veteran does not receive any treatment, and his only present complaint is that he could not run as fast as he used to because he felt he would pull a hamstring again.  The Board acknowledges that the Veteran sustained a left hamstring pull in service and understands the Veteran's concern that he is more susceptible to pulling a hamstring if he runs hard; but the Veteran, as a layperson, is not competent to report that any symptoms he currently experiences is a manifestation of any chronic underlying disability of the right leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a preponderance of the evidence is against a finding that the Veteran has a current right leg disability, service connection for a right leg disability is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Lumbosacral Spine Disability

The Veteran contends that service connection is warranted for a lumbosacral spine disability.  An October 2006 VA X-ray includes a diagnosis of spondylosis defect, left L5 and grade 1 or mild grade spondylosis of L5-S1 associated with mild narrowing of disc space.  An August 2010 VA examination includes the results of August 2010 X-rays which show a diagnosis of degenerative joint disease of the lumbar spine and spondylosis.  

The Veteran's service treatment records do not show complaints of, treatment for, or a diagnosis of a lumbosacral spine disability.  The Veteran has not otherwise identified symptoms related to this claimed disability in service.

On his July 2009 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran indicated that his back disability began and he received treatment for his disability in 2005, 2006, and June 2009.  The Veteran testified at the June 2017 Board hearing that his lower back was "okay" but that he continued to feel like his spine "wants to separate."  He also stated that he took medications and calcium for treatment.  

Based on the evidence, the Board finds that service connection for a lumbosacral spine disability is not warranted.  While there is evidence that the Veteran currently has a back disability, there are no indications of in-service incurrence or a link between a current disability and active duty service.  There is also no evidence of a diagnosis within a year of service discharge, and the Veteran has not contended such.

To the extent that the Veteran may claim that his current back disability is related to service, although he is competent to state that he suffers from back symptoms such as pain, the credible and competent evidence weighs against his statements of service incurrence.  As the requisite elements for service connection have not been met, the claim must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Disorder of the Left Hand/Wrist

The Veteran is seeking service connection for a disorder of the left hand/wrist.  On his July 2009 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran indicated that his disability began in 2003.  At his June 2017 Board hearing, the Veteran stated that he developed a bump on his wrist around 1989 and it was huge and "they wanted me to go [to] active duty and they were going to remove it but I never did go so it is still there."  The Veteran described it as a "bunch of little balls," and that it was bugging him for a while but it was smaller now.  He indicated that he did not go to sick call, and went into the Army Reserves and did not pursue it because he was working too much.  The Veteran also stated that he did not notice it until after active duty.   

Post-service VA treatment records show that in August 2009, the Veteran was treated for a small lump on the left hand, wrist and was given a diagnosis of lipoma on the left wrist.  

Service treatment records do not show complaints of, treatment for, or a diagnosis of a skin disability of the left hand/wrist.  

In this case, while there is medical evidence of a current disability, left wrist lipoma, there is no evidence of an in-service injury or treatment for a disability of the left hand/wrist, nor is there any nexus to service which would allow for entitlement to service connection.  See Shedden, 381 F.3d at 1166-67.  The Veteran is competent to describe symptoms which he personally experiences, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), however, he has provided inconsistent reports regarding the onset of the growth on his left wrist, which lessens the credibility of his statements in that regard.  In addition, the Veteran has stated that he did not notice any growth on his left hand or wrist until after active duty.  There is also no medical evidence of record which includes any indication that the Veteran's left wrist lipoma could be connected to his active duty service.  As such, service connection for a disability of the left hand/wrist is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Increased Rating - Status Post Inguinal Hernia Repair

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In this case, that date is July 10, 2009, the date the claim for service connection for inguinal hernia/inguinal hernia surgery/inguinal hernia pain was filed by the Veteran.

The Veteran's service-connected status post left inguinal hernia repair with scar has been assigned an initial noncompensable evaluation pursuant to Diagnostic Codes 7338-7804.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  

Under Diagnostic Code 7338 (hernia, inguinal), a small inguinal hernia, reducible, or without true hernia protrusion, is rated as noncompensable.  An inguinal hernia that is not operated, but is remediable, is also rated as noncompensable.  A post-operative recurrent inguinal hernia, readily reducible, well-supported by truss or belt, is rated 10 percent disabling.  A small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, post-operative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  38 C.F.R. § 4.114.

Diagnostic Code 7804 (scar(s), unstable or painful) provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

The Veteran underwent a VA examination in March 2010.  The examiner noted that the Veteran had a linear scar 10 cm by 0.5 cm on the left inguinal area.  Physical examination revealed no hernia present.  The examiner noted no significant effect on usual occupation, and no problems with usual daily activities.  

In March 2012, the Veteran underwent another VA examination.  The Veteran indicated he had no pain and no hernia recurrence.  There were no painful scars, no unstable scars, and no painful and unstable scars.  The Veteran had a left inguinal linear oblique scar.  It was measured as 8 cm in length.  The scar did not result in limitation of motion, and did not impact his ability to work.  

VA and private treatment records note that the Veteran having a history of hernia repair, but show no ongoing treatment for any residuals.

At his June 2017 Board hearing, the Veteran indicated he had a long scar following his hernia operation in service.  He indicated he did not have problems anymore and that the scar was not painful.    

Based on the evidence of record, the Veteran's status post left inguinal hernia repair with scar does not meet the criteria for a compensable disability rating for the period on appeal.  The evidence indicates that the Veteran does not currently suffer from any residuals of his hernia repair other than a scar as discussed above, and the Veteran has not indicated that he suffers from any other residuals.  None of the VA examiners detected a hernia on examination; therefore a compensable rating under Diagnostic Code 7338 is not warranted.  

In addition, as the Veteran's residual scar is linear the only applicable Diagnostic Codes to evaluate the scars are 7804 and 7805.  Diagnostic Code 7805, covering other scars, including linear scars, and other effects of scars, provides that any disabling effect(s) that are no considered in a rating provided under Diagnostic Codes 7800 through 7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  A compensable rating is not warranted under Diagnostic Code 7804 because although the Veteran made a claim for inguinal hernia pain in his July 2009 claim, there is no evidence that the scar itself is reported to be painful or unstable.  Furthermore, the Veteran indicated at his June 2017 Board hearing that his scar was not painful.  Turning to Diagnostic Code 7805, a compensable rating is not warranted under Diagnostic Code 7805 as the Veteran's left inguinal hernia repair scar is not reported to have any disabling effect that would allow for rating under another diagnostic code.  

As such, an initial compensable evaluation for the Veteran's status post left inguinal hernia repair with scar is not warranted.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

The appeal seeking service connection for a headache disability is dismissed.

The appeal seeking service connection for myalgia is dismissed.

Service connection for a right testicular/groin disability is denied.

Service connection for a right leg disability is denied.

Service connection for a lumbosacral spine disability is denied.

Service connection for a left hand/wrist disability, to include a growth on the left hand/wrist, is denied.

A compensable initial rating for status post left inguinal hernia repair, with scar is denied.
REMAND

All Issues

For all of the issues remaining on appeal, the Veteran stated at his June 2017 Board hearing that he was receiving or had received VA treatment for his claimed disabilities.  The most recent VA treatment records that have been associated with the claims file are from September 2013.  Therefore, all updated VA treatment records must be obtained and associated with the claims file.

Gastrointestinal Disability, to Include Hemorrhoids

The Veteran seeks service connection for a gastrointestinal disability.  The Veteran indicated at his June 2017 Board hearing that his condition is the result of having to clean Conex boxes while inventorying the equipment that came out of the Gulf War while on active duty orders.  The Veteran has provided buddy statements, including a December 2010 statement from R.C., which supports the Veteran's statements that he was exposed to sand and debris from cleaning Conex boxes that came back from the Gulf War during weekend drill dates.  The Veteran also stated that he began having diarrhea every day after opening a box that was sealed, and continues to suffer from symptoms of diarrhea and hemorrhoids.   
 
Service treatment records note that in February 1989, the Veteran complained of stomach cramps and diarrhea.  He was assessed as having gastroenteritis.  A June 2006 private colonoscopy report notes that the Veteran had an anal fissure.  While   March 2012 VA examiners found no diagnosis of a gastrointestinal condition, including hemorrhoids, a June 2013 VA colonoscopy report includes a diagnosis of diverticulosis and hemorrhoids, mixed.  Given that there is evidence in the record regarding the presence of a current disability, an in-service event, and an indication of an association between the two, the Board finds that a new VA examination to determine whether the Veteran has a gastrointestinal disability related to service is needed.


Sleep Disorder

The Veteran seeks service connection for a sleep disorder.  In a January 2013 VA Form 21-526b, Veteran's Supplemental Claim for Compensation, the Veteran claimed that his current sleep disorder, diagnosed as obstructive sleep apnea (OSA), was aggravated by his service-connected asthma and degenerative spondylosis of the cervical spine.  A review of the record shows that the Veteran was most recently afforded a VA examination in May 2013.  The examiner found that the Veteran's OSA was not caused by or the result of his service-connected asthma, as sleep apnea was caused by the relaxation of the tongue and soft tissue of the throat, and was not related to any asthmatic condition.  An addendum opinion regarding aggravation was provided in October 2013; however, the examiner's opinion discussed whether the Veteran's service-connected asthma was aggravated by his OSA, and not whether the Veteran's OSA was aggravated by his service-connected asthma.  Additionally, no opinion was provided as to whether the Veteran's OSA was aggravated by his service-connected degenerative spondylosis of the cervical spine.  Therefore, remand is necessary for a new medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Bilateral Hearing Loss

Regarding the Veteran's claim for service connection for bilateral hearing loss, the Veteran underwent a VA examination in March 2010, where the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  As there was no claims file to review, the examiner found that he could not provide an opinion without resorting to mere speculation.  In June 2010, an examiner provided an addendum opinion, indicating that the Veteran's claims file was reviewed, which showed normal hearing test results from February 1983 and September 1989.  Therefore, it was the examiner's opinion that the Veteran's hearing loss was less likely than not the result of military noise exposure.  

The Board finds the examiner's opinion to be inadequate.  The fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, the Board finds that another VA examination must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Right shoulder/arm disability, to include rotator cuff syndrome, bicipital tenosynovitis, and subacromial bursitis.

The Veteran is also seeking service connection for a right shoulder/arm disability.  The record includes August 2010 VA X-ray reports which show an impression of right shoulder degenerative joint disease.  In an April 2011 statement, the Veteran indicated that his service-connected cervical spine disability caused him constant pain and caused him problems with his right arm and hand.  The Board notes that there is no opinion regarding whether the Veteran's right shoulder/arm disability was caused or aggravated by the service-connected cervical spine disability.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether his current right shoulder/arm condition is related to his cervical spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Residuals of Oral Surgery

At his June 2017 Board hearing, the Veteran stated that he was suffering from a residual lower right jaw condition due to multiple oral surgeries stemming from his active service.  He indicated that he needed to go see a dentist and indicated that he was receiving treatment from Tricare, a health agency of the U.S. Department of Defense Military Health System.  The record does not include any recent treatment records from Tricare.  On remand, Tricare treatment records from any Tricare facility at which the Veteran has received treatment should be obtained.  38 U.S.C.A. § 5103A. 

TDIU

The Veteran also seeks entitlement to TDIU.  As the issues being remanded in this appeal could have a direct impact on whether entitlement to TDIU due to service-connected disabilities is warranted, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the TDIU issue should be remanded.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims, to include all TRICARE records.  If any requested records cannot be obtained, the Veteran must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2.  Obtain the Veteran's VA treatment records from September 2013 to the present.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA examination with a clinician with appropriate expertise to evaluate his claim for service connection for a gastrointestinal disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must obtain a complete medical history from the Veteran, and any indicated tests and studies should be accomplished and all pertinent symptomatology and findings must be reported in detail.

Following an examination of the Veteran and a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that a gastrointestinal disability is related to the Veteran's service, to include cleaning Conex boxes while inventorying the equipment that came out of the Gulf War while on active duty orders. 

In providing this opinion, the examiner should consider a June 2006 private colonoscopy report which notes that the Veteran had an anal fissure, and a June 2013 VA colonoscopy report which includes a diagnosis of diverticulosis and hemorrhoids, mixed.  The examiner is reminded that the requirement of a current disability is satisfied if demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).

A rationale must be provided for all opinions and conclusions rendered.  Any opinions should address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in items 1 and 2, obtain an addendum opinion from the May 2013 VA sleep apnea examiner regarding the Veteran's claim of entitlement to service connection for a sleep disorder.  If the examiner is no longer available, obtain an opinion from another appropriate examiner.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's obstructive sleep apnea (OSA) was caused or aggravated (any worsening of the condition beyond normal progression) by the Veteran's service-connected degenerative spondylosis of the cervical spine or asthma.  [If the OSA is found to have been aggravated by the service-connected degenerative spondylosis of the cervical spine or asthma, the examiner should quantify the approximate degree of aggravation.] 

A rationale must be provided for all opinions and conclusions rendered.  Any opinions should address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA examination to evaluate his claim for service connection for bilateral hearing loss.  The claims file must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be accomplished and the findings then reported in detail.   

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability is related to the Veteran's service, to include noise exposure during active duty. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A rationale must be provided for all opinions and conclusions rendered.  Any opinions should address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
6.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA examination with a clinician with appropriate expertise to evaluate his claim for service connection for a right shoulder/arm disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner must obtain a complete medical history from the Veteran, and any indicated tests and studies should be accomplished and all pertinent symptomatology and findings must be reported in detail.

Following an examination of the Veteran and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right shoulder/arm disability was caused or aggravated (any worsening of the condition beyond normal progression) by the Veteran's service-connected degenerative spondylosis of the cervical spine.  [If the right shoulder/arm is found to have been aggravated by the service-connected degenerative spondylosis of the cervical spine, the examiner should quantify the approximate degree of aggravation.] 

A rationale must be provided for all opinions and conclusions rendered.  Any opinions should address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


